IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 632 MAL 2021
                                                   :
                       Respondent                  :
                                                   :   Petition for Allowance of Appeal
                                                   :   from the Unpublished
               v.                                  :   Memorandum and Order of the
                                                   :   Superior Court at No. 1474 MDA
                                                   :   2020 entered on October 26, 2021,
 KENNETH MARTIN,                                   :   quashing the PCRA Order of the
                                                   :   Lycoming County Court of Common
                       Petitioner                  :   Pleas at Nos. CP-41-CR-0001662-
                                                   :   2012 and CP-41-CR-0001990-2013
                                                   :   entered on October 27, 2020


                                           ORDER



PER CURIAM                                                           DECIDED: May 9, 2022

       AND NOW, this 9th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The order of the Superior Court is VACATED, and the matter is REMANDED

to that court for reconsideration in light of Commonwealth v. Young, 265 A.3d 462 (Pa.

2021) (“Rule 341 requires that when a single order resolves issues arising on more than

one docket, separate notices of appeal must be filed from that order at each docket; but,

where a timely appeal is erroneously filed at only one docket, Rule 902 permits the

appellate court, in its discretion, to allow correction of the error, where appropriate.”).

       Jurisdiction is RELINQUISHED.